DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Claim Objections
Claims 6, 7, 14 and 15 are objected to because of the following informalities:  
Claim 6 lines 2-4 recites “plurality of environment-monitoring sensor sensors” in two occurrences.  Each occurrence has the singular term “sensor” which is a discrepancy to the subject of “plurality of environment-monitoring … sensors”.  
Claim 7 line recites “plurality of environment-monitoring sensor”, where the singular term “sensor” is a discrepancy to the “plurality” of the subject.
Claim 14 lines 2-4 recites “plurality of environment-monitoring sensor sensors” in two occurrences.  Each occurrence has the singular term “sensor” which is a discrepancy to the subject of “plurality of environment-monitoring … sensors”.  
Claim 15 line recites “plurality of environment-monitoring sensor”, where the singular term “sensor” is a discrepancy to the “plurality” of the subject.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LONGINOTTI-BUITONI et al (US 2014/0318699 A1) .
Regarding claim 1, LONGINOTTI-BUITONI discloses a safety-monitoring garment system (Figures 1A-1B described at least in ¶s0155-0218) comprises: a garment (Figures 1A-1B show a wearable flexible garment platform for communicating a wearer’s condition, a shirt, ¶s0155-0156); at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170); at least one performance-tracking sensor (¶0151 describes “Such a platform may measure and magnify our performance, monitor our health, expand our communication capabilities, enhance our social connectivity, entertain us and more. Wearing such electronics, sensors and communication devices/tools allows communication in a distinctive new way.”); a microcontroller (smart module 1 described in ¶0167 as containing the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution, or microprocessor 14 described in ¶0182); a user controller (interactive sensor 2 as a user interface described in ¶0168, or capacitive switch 41 or control switches 42 described in ¶s0210-0211); a portable power source (battery or flexible battery 4 in Fig.1B as described in ¶s 0156, 0161, 0163); the garment comprises an inner surface (¶0015 describes “a garment that is configured to continuously conform may include an inner surface (with sensors) that is held against the skin”, or ¶0059) and an outer surface (¶0059); the at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170) and the at least one performance-tracking sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170 and associated with performance in ¶0151) being integrated into the inner surface (¶0015); the microcontroller (1 or 14 in Fig.1A) being integrated (Fig.1A shows smart module 1 and microprocessor 14 as part of garment) into the garment (¶0182); the user controller (interactive sensor 2 as a user interface described in ¶0168, or capacitive switch 41 or control switches 42 described in ¶s0210-0211) being integrated (¶s0168, 0210-0211) into the outer surface (Fig.1A shows external view of interactive sensor 2 and switches 41 and 42); the at least one health-monitoring sensor (3A, 3B), the at least one performance-tracking sensor (3A, 3B and associated with performance in ¶0151), and the user controller (2, 41, 42) being electronically connected (conductive ink pattern 5 in Fig.1A, conductive strip/connectors 7/8, links 4 and belt in Fig.1B, ¶s0157-0158 and ¶s0171-0174) with the microcontroller (1 or 14 in Fig.1A); and, the at least one health-monitoring sensor (3A, 3B), the at least one performance- tracking sensor (3A, 3B and associated with performance in ¶0151), the user controller (2, 41, 42), and the microcontroller (14) being electrically connected (5, 7, 8, 4 in Figs.1A-1B, ¶s0157-0158 and ¶s0171-0174) with the portable power source (4).
Regarding claim 2, LONGINOTTI-BUITONI discloses an external computing device (networking device 45 in Fig.1A described in ¶s0164-0165); the external computing device (45) being positioned offset (45 in Fig.1A) from the garment; and, the microcontroller (smart module 1 described in ¶0167 as containing the main processing core that facilitates sensors, communication links, control and power distribution, or microprocessor 14 described in ¶0182) being communicably coupled (¶0164 or as shown in Fig.1A, a Wireless symbol between smart module 1 and networking device 45) with the external computing device (45). 
Regarding claim 3, LONGINOTTI-BUITONI discloses the at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170) being a plurality of vital sensors (¶0017 describes a body sensor detecting physiological status including vital signs as in pulse/heart rate, blood pressure, body temperature, galvanic skin response (e.g., sweat), etc. which matches some of the physiological types measured by sensors 3A described in ¶0169); and, the plurality of vital sensors (3A) being distributed about the garment (Fig.1A shows “3-A Sensors” as plural branches of traces diverging to and “Biological Sensors 3-B” disposed in different regions of the garment).
Regarding claim 5, LONGINOTTI-BUITONI discloses in ¶s0159-0161 regarding the intelligent-apparel garment of Figures 1A-1B, a temperature sensor that senses a temperature drop below or above a particular (preset/chosen) level, a camera 31 controlled by the user, and different sensor inputs such as time, daylight, and absorb ambient light to control lights (32, 33, 34) incorporated into the garment, where intrinsic sensor(s) associated with the sensor inputs of daylight and absorb ambient light meet the at least one environment-monitoring sensor; the at least one environment-monitoring sensor (¶0161 describes different sensor inputs such as daylight and absorb ambient light) being integrated into the outer surface (sensor(s) associated with the sensor inputs of daylight and absorb ambient light being disposed on outer surface of the garment is intrinsic for the sensor(s) to receive and measure daylight and ambient light); the at least one environment-monitoring sensor (ambient/daylight sensor(s) in ¶0161) being electronically connected (¶0161 describes any or all lights may be controllable via a smart module 1, where Each of the lights … may be set to respond to different sensor inputs such as… daylight, absorb ambient light and ¶0167 describes Smart module 1, may be wired or wireless, and may contain the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution) to the microcontroller (smart module 1); and, the at least one environment-monitoring sensor (ambient/daylight input sensors in ¶0161) being electrically connected (¶0161 describes any or all lights may be controllable via a smart module 1… and/or may be powered via a flexible battery 4) to the portable power source (4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al (US 2014/0318699 A1) in view of RAMSAY et al (US 2008/0319279 A1).
Regarding claim 4, LONGINOTTI-BUITONI discloses the plurality of vital sensors (¶0017 describes a body sensor detecting physiological status including vital signs as in pulse/heart rate, blood pressure, body temperature, galvanic skin response (e.g., sweat), etc. which matches some of the physiological types measured by sensors 3A described in ¶0169) includes a temperature sensor (¶0159, ¶0017 describes “A body sensor may detect physiological status, including vital signs (pulse/heart rate, blood pressure, body temperature”)), a blood pressure sensor (¶0169 describes “one or more sensors configured to measure … heart rate, pulse, pressure”, or ¶0017 describes “A body sensor may detect physiological status, including vital signs (pulse/heart rate, blood pressure”)), a heart rate monitor (¶0169 describes “one or more sensors configured to measure … heart rate”).  
However, and LONGINOTTI-BUITONI does not disclose a bloodwork sensor.
RAMSAY teaches in ¶s0010-0012 and illustrated in Figures 1-2, a health monitoring system 30 that includes a health parameter monitor 32 in a form of a chest strap that includes a variety of parametric sensors that can detect health parameters non-invasively for monitoring blood glucose, blood salinity, blood electrolytes, blood iron, blood alcohol, etc., as well as blood pressure, temperature, and heart rate.  A haptic feedback generator 34 communicates with the monitor 32 to receive the measured health parameters and capable of applying haptic feedback to the user for any disease management.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vital/physiological sensors 3A of the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 in LONGINOTTI-BUITONI et al to also include the chest-disposed health parameter monitor 32 that non-invasively monitors at least the user’s blood glucose, blood salinity, blood electrolytes, blood iron, and blood alcohol, then have applied haptic feedback to the user for any disease management as taught by RAMSAY et al in order for the user to constantly be aware of health status and manage health and/or disease with the ease of wearing the monitor and feedback generator.  


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al (US 2014/0318699 A1) in view of PARK et al (KR 20180092126 A merged with English translation text).
Regarding claims 6 and 7, LONGINOTTI-BUITONI discloses the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 comprising a temperature sensor that senses a temperature drop below or above a particular (preset/chosen) level, a camera 31 controlled by the user, and different sensor inputs such as time, daylight, and absorb ambient light to control lights (32, 33, 34) incorporated into the garment, where intrinsic sensor(s) associated with the sensor inputs of daylight and absorb ambient light meet the at least one environment-monitoring sensor. 
However, LONGINOTTI-BUITONI regarding the apparel garment of Figs.1A-1B, does not disclose a plurality of environment-monitoring sensor sensors and, the plurality of environment-monitoring sensor sensors being distributed about the garment; wherein the plurality of environment-monitoring sensor includes a temperature sensor, a decibel meter, an inertial measurement unit, and a proximity sensor. 
LONGINOTTI-BUITONI teaches in ¶s0428-0429, ¶s0435-0436 and illustrated in Figures 23A-23B, a garment with collar comprising at least a plurality of environmental sensors detecting environmental temperature, humidity, etc., a camera for visual detection including light levels/intensity, audio detectors, and any of motion sensors, position sensors, acceleration sensors, etc., for the purposes of determining and evaluating the surrounding environment, toxicity, user’s motion and proximity, and evaluate user’s emotions, such as levels of stress or relaxation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the temperature sensor, camera and intrinsic sensors providing sensor inputs of daylight and absorb ambient light, of the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 in LONGINOTTI-BUITONI et al to include the type of environmental sensors detecting environmental temperature, camera for visual detection of ambient light levels/intensity, audio detectors, and any of motion sensors, position sensors, acceleration sensors, etc., as taught by LONGINOTTI-BUITONI et al directed to the garment with collar comprising at least a plurality of environmental sensors in Figures 23A-23B described ¶s0428-0429 and ¶s0435-0436 in order to determine and evaluate the surrounding environment, toxicity, user’s motion and proximity, and evaluate user’s emotions, such as levels of stress or relaxation, thereby provide awareness or alert to the user or supervisor about safeness or challenge the immediate environment poses to the user and about the user’s physiological conditions, so that the user or user’s supervisor may judge the situation and act accordingly.  
PARK teaches in the Abstract and the first two paragraphs as lines 1-11 (omitting spaces) under BRIEF DESCRIPTION OF THE DRAWINGS FIG., and illustrated in Figures 1-3, a bio-signal-based safety management work wear 100 comprising a work wear 110 that includes a body signal sensor 130 or bio-signal sensor comprising three sensor units shown in Figs.2-3 disposed in distributed regions on the front panel region of the work wear 110 for the purpose of sensing biological signals of the user such as electrocardiogram, acceleration, and body temperature (see Abstract).  PARK further teaches in lines 99-101 and lines 106-118 under BRIEF DESCRIPTION OF THE DRAWINGS FIG., that reads as “In another embodiment of the present invention, sensors are attached to the bio-signal-based safety management work wear. The sensors include a noxious gas sensor capable of sensing a sulfur dioxide gas, a sound sensor for detecting noise, A dust sensor for detecting dust, and an ozone sensor for detecting ozone” and “The sensing signal includes noxious gas sensing data, noise sensing data, ultraviolet data, dust data, and ozone data. The server receives the sensing signals of the respective sensors and transmits them to the output device.
The output device receives the sensing signal and outputs each data of the sensing signal to the display. The numerical value of the noxious gas detection data for the last 24 hours is displayed as a text on the display of the output device and the text is displayed in green in the sense that it is safe when the numerical value of the noxious gas detection data is less than 0.05 ppm for the last 24 hours, The text is displayed in orange as a warning in the case of over 0.05ppm over 0.15ppm for a period of time, and the text is shown in red as a danger if it exceeds 0.15ppm over the last 24 hours. Then, the noise detection data is displayed in a time-dependent graph (y-axis is a numerical value and x-axis is a time graph), but the bars corresponding to each time are green when less than 55 dBA, , And when it exceeds 85dBA, it appears in red. In particular, when the output exceeds 85 dBA, an alert window "Please use earplugs" is displayed on the screen of the output device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the body sensors (3A, 3B in Fig.1A) distributed about the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0155-0161 in LONGINOTTI-BUITONI et al to include plurality of environmental sensors at least one detecting noise and displaying colored bars of green or red representing different range limits in dBA (decibels) and an alert upon noise exceeding 85 dbA by displaying to “Please use earplugs” as taught by PARK et al in order to alert the user to be aware of environmental noise severity and other environmental elements/hazards and be guided instructions to manage safety for user’s physiological health of at least user’s ears and emotional well-being.  


Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al (US 2014/0318699 A1) in view of BENHAMOU (US 2016/0146450 A1). 
Regarding claim 8, LONGINOTTI-BUITONI discloses at least one light source (Figures 1A-1B show strobe light 32, indicator light 33 and/or light strip(s) 34 described in ¶0161); a plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161); the at least one light source (Figures 1A-1B show strobe light 32, indicator light 33 and/or light strip(s) 34 described in ¶0161) being integrated into the garment (Figs.1A-1B); the plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) being integrated into the outer surface (as best viewed of outer surface of garment in Figs.1A-1B illustrating the strobe light 32, indicator light 33 and/or light strip(s) 34 as light outputs that emit light from or in the outer surface of the garment); the plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) being distributed (as strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) about the garment (Figs.1A-1B); the at least one light source (32, 33, 34 in Figs.1A-1B) being electronically connected with the microcontroller (¶0161 describes “Any or all lights may be controllable via a smart module 1” and wherein the smart module 1 is described in ¶0167 as containing the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution); and, the at least one light source (32, 33, 34 in Figs.1A-1B) being electrically connected with the portable power source (¶0161 describes “Any or all lights may be controllable via a smart module 1, and/or may be powered via the smart module land/or may be powered via a flexible battery 4”).
However, LONGINOTTI-BUITONI does not disclose: a plurality of optical cables; the at least one light source being in optical communication with each of the plurality of light outputs by a corresponding cable from the plurality of optical cables.  
BENHAMOU teaches in ¶0062, ¶s0026-0027, ¶0032, ¶0049, ¶s0067-0069 and illustrated in Figures 2, 3 and 8, a light-emitting segment 18 comprising a plurality of optical fibers 30 and a design decal 32 formed on/in a textile article 14 applied to a field of apparel that includes safety equipment, shirts, jackets, pair of jeans 38 (¶s0026-0027, ¶0032), the optical fibers 30 being optically coupled (Fig.8) to light-generating segment 16 as localized light-emitting diode(s) 28 at proximal ends 70 and having mushroom ends 78 formed at distal ends 72 received within a plurality of openings of the design decal 32 for the purpose of conveying light from light-generating segment 16 through the optical fibers 30 to mushroom ends largely distributed to highlight the design decal for several purposes of visual aesthetics, safety, communication and the like (¶0026). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify any of strobe light 32, indicator light 33 and/or light strip(s) 34 disposed with the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0155-0161 in LONGINOTTI-BUITONI et al to include a plurality of optical fibers conveying light from any of localized strobe light 32, indicator light 33 or light strip 34 to distal mushroom or output ends disposed at distributed points of the garment, to highlight by way of output light the design decal to make visible for purposes of visual aesthetics, safety, communication, and the like, while increase the region of luminance because of the spaced numerous light output ends relative the localized light-generating segment thereby provide greater illuminated visibility of the garment regions. 
Regarding claim 9, LONGINOTTI-BUITONI discloses a safety-monitoring garment system (Figures 1A-1B described at least in ¶s0155-0218) comprises: a garment (Figures 1A-1B show a wearable flexible garment platform for communicating a wearer’s condition, a shirt, ¶s0155-0156); at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170); at least one performance-tracking sensor (¶0151 describes “Such a platform may measure and magnify our performance, monitor our health, expand our communication capabilities, enhance our social connectivity, entertain us and more. Wearing such electronics, sensors and communication devices/tools allows communication in a distinctive new way.”); a microcontroller (smart module 1 described in ¶0167 as containing the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution, or microprocessor 14 described in ¶0182); a user controller (interactive sensor 2 as a user interface described in ¶0168, or capacitive switch 41 or control switches 42 described in ¶s0210-0211); a portable power source (battery or flexible battery 4 in Fig.1B as described in ¶s 0156, 0161, 0163); at least one light source (Figures 1A-1B show strobe light 32, indicator light 33 and/or light strip(s) 34 described in ¶0161); a plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161); the garment comprises an inner surface (¶0015 describes “a garment that is configured to continuously conform may include an inner surface (with sensors) that is held against the skin”, or ¶0059) and an outer surface (¶0059); the at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170) and the at least one performance-tracking sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170 and associated with performance in ¶0151) being integrated into the inner surface (¶0015); the microcontroller (1 or 14 in Fig.1A) being integrated (Fig.1A shows smart module 1 and microprocessor 14 as part of garment) into the garment (¶0182); the user controller (interactive sensor 2 as a user interface described in ¶0168, or capacitive switch 41 or control switches 42 described in ¶s0210-0211) being integrated (¶s0168, 0210-0211) into the outer surface (Fig.1A shows external view of interactive sensor 2 and switches 41 and 42); the at least one health-monitoring sensor (3A, 3B), the at least one performance-tracking sensor (3A, 3B and associated with performance in ¶0151), and the user controller (2, 41, 42) being electronically connected (conductive ink pattern 5 in Fig.1A, conductive strip/connectors 7/8, links 4 and belt in Fig.1B, ¶s0157-0158 and ¶s0171-0174) with the microcontroller (1 or 14 in Fig.1A); and, the at least one health-monitoring sensor (3A, 3B), the at least one performance- tracking sensor (3A, 3B and associated with performance in ¶0151), the user controller (2, 41, 42), and the microcontroller (14) being electrically connected (5, 7, 8, 4 in Figs.1A-1B, ¶s0157-0158 and ¶s0171-0174) with the portable power source (4); the at least one light source (Figures 1A-1B show strobe light 32, indicator light 33 and/or light strip(s) 34 described in ¶0161) being integrated into the garment (Figs.1A-1B); the plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) being integrated into the outer surface (as best viewed of outer surface of garment in Figs.1A-1B illustrating the strobe light 32, indicator light 33 and/or light strip(s) 34 as light outputs that emit light from or in the outer surface of the garment); the plurality of light outputs (intrinsic of each of strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) being distributed (as strobe light 32, indicator light 33 and/or light strip(s) 34 illustrated in Figs.1A-1B described in ¶0161) about the garment (Figs.1A-1B); the at least one light source (32, 33, 34 in Figs.1A-1B) being electronically connected with the microcontroller (¶0161 describes “Any or all lights may be controllable via a smart module 1” and wherein the smart module 1 is described in ¶0167 as containing the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution); and, the at least one light source (32, 33, 34 in Figs.1A-1B) being electrically connected with the portable power source (¶0161 describes “Any or all lights may be controllable via a smart module 1, and/or may be powered via the smart module land/or may be powered via a flexible battery 4”).
However, LONGINOTTI-BUITONI does not disclose: a plurality of optical cables; the at least one light source being in optical communication with each of the plurality of light outputs by a corresponding cable from the plurality of optical cables.  
BENHAMOU teaches in ¶0062, ¶s0026-0027, ¶0032, ¶0049, ¶s0067-0069 and illustrated in Figures 2, 3 and 8, a light-emitting segment 18 comprising a plurality of optical fibers 30 and a design decal 32 formed on/in a textile article 14 applied to a field of apparel that includes safety equipment, shirts, jackets, pair of jeans 38 (¶s0026-0027, ¶0032), the optical fibers 30 being optically coupled (Fig.8) to light-generating segment 16 as localized light-emitting diode(s) 28 at proximal ends 70 and having mushroom ends 78 formed at distal ends 72 received within a plurality of openings of the design decal 32 for the purpose of conveying light from light-generating segment 16 through the optical fibers 30 to mushroom ends largely distributed to highlight the design decal for several purposes of visual aesthetics, safety, communication and the like (¶0026). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify any of strobe light 32, indicator light 33 and/or light strip(s) 34 disposed with the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0155-0161 in LONGINOTTI-BUITONI et al to include a plurality of optical fibers conveying light from any of localized strobe light 32, indicator light 33 or light strip 34 to distal mushroom or output ends disposed at distributed points of the garment, to highlight by way of output light the design decal to make visible for purposes of visual aesthetics, safety, communication, and the like, while increase the region of luminance because of the spaced numerous light output ends relative the localized light-generating segment thereby provide greater illuminated visibility of the garment regions. 
Regarding claim 10, LONGINOTTI-BUITONI discloses an external computing device (networking device 45 in Fig.1A described in ¶s0164-0165); the external computing device (45) being positioned offset (45 in Fig.1A) from the garment; and, the microcontroller (smart module 1 described in ¶0167 as containing the main processing core that facilitates sensors, communication links, control and power distribution, or microprocessor 14 described in ¶0182) being communicably coupled (¶0164 or as shown in Fig.1A, a Wireless symbol between smart module 1 and networking device 45) with the external computing device (45). 
Regarding claim 11, LONGINOTTI-BUITONI discloses the at least one health-monitoring sensor (Figs.1A-1B show sensors 3A and biological sensors 3B described in ¶s0169-0170) being a plurality of vital sensors (¶0017 describes a body sensor detecting physiological status including vital signs as in pulse/heart rate, blood pressure, body temperature, galvanic skin response (e.g., sweat), etc. which matches some of the physiological types measured by sensors 3A described in ¶0169); and, the plurality of vital sensors (3A) being distributed about the garment (Fig.1A shows “3-A Sensors” as plural branches of traces diverging to and “Biological Sensors 3-B” disposed in different regions of the garment).
Regarding claim 13, LONGINOTTI-BUITONI discloses in ¶s0159-0161 regarding the intelligent-apparel garment of Figures 1A-1B, a temperature sensor that senses a temperature drop below or above a particular (preset/chosen) level, a camera 31 controlled by the user, and different sensor inputs such as time, daylight, and absorb ambient light to control lights (32, 33, 34) incorporated into the garment, where intrinsic sensor(s) associated with the sensor inputs of daylight and absorb ambient light meet the at least one environment-monitoring sensor; the at least one environment-monitoring sensor (¶0161 describes different sensor inputs such as daylight and absorb ambient light) being integrated into the outer surface (sensor(s) associated with the sensor inputs of daylight and absorb ambient light being disposed on outer surface of the garment is intrinsic for the sensor(s) to receive and measure daylight and ambient light); the at least one environment-monitoring sensor (ambient/daylight sensor(s) in ¶0161) being electronically connected (¶0161 describes any or all lights may be controllable via a smart module 1, where Each of the lights … may be set to respond to different sensor inputs such as… daylight, absorb ambient light and ¶0167 describes Smart module 1, may be wired or wireless, and may contain the main processing core of an intelligent system that facilitates most or all sensors, communication links, control and power distribution) to the microcontroller (smart module 1); and, the at least one environment-monitoring sensor (ambient/daylight input sensors in ¶0161) being electrically connected (¶0161 describes any or all lights may be controllable via a smart module 1… and/or may be powered via a flexible battery 4) to the portable power source (4).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al (US 2014/0318699 A1) in view of BENHAMOU (US 2016/0146450 A1) as applied to claims 9-11 above, and further in view of RAMSAY et al (US 2008/0319279 A1).
Regarding claim 12, LONGINOTTI-BUITONI discloses the plurality of vital sensors (¶0017 describes a body sensor detecting physiological status including vital signs as in pulse/heart rate, blood pressure, body temperature, galvanic skin response (e.g., sweat), etc. which matches some of the physiological types measured by sensors 3A described in ¶0169) includes a temperature sensor (¶0159, ¶0017 describes “A body sensor may detect physiological status, including vital signs (pulse/heart rate, blood pressure, body temperature”)), a blood pressure sensor (¶0169 describes “one or more sensors configured to measure … heart rate, pulse, pressure”, or ¶0017 describes “A body sensor may detect physiological status, including vital signs (pulse/heart rate, blood pressure”)), a heart rate monitor (¶0169 describes “one or more sensors configured to measure … heart rate”).  
However, and LONGINOTTI-BUITONI does not disclose a bloodwork sensor.
RAMSAY teaches in ¶s0010-0012 and illustrated in Figures 1-2, a health monitoring system 30 that includes a health parameter monitor 32 in a form of a chest strap that includes a variety of parametric sensors that can detect health parameters non-invasively for monitoring blood glucose, blood salinity, blood electrolytes, blood iron, blood alcohol, etc., as well as blood pressure, temperature, and heart rate.  A haptic feedback generator 34 communicates with the monitor 32 to receive the measured health parameters and capable of applying haptic feedback to the user for any disease management.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the vital/physiological sensors 3A of the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 in LONGINOTTI-BUITONI et al to also include the chest-disposed health parameter monitor 32 that non-invasively monitors at least the user’s blood glucose, blood salinity, blood electrolytes, blood iron, and blood alcohol, then have applied haptic feedback to the user for any disease management as taught by RAMSAY et al in order for the user to constantly be aware of health status and manage health and/or disease with the ease of wearing the monitor and feedback generator. 


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LONGINOTTI-BUITONI et al (US 2014/0318699 A1) in view of BENHAMOU (US 2016/0146450 A1) as applied to claims 9-11 above, and further in view of PARK et al (KR 20180092126 A merged with English translation text).
Regarding claims 14 and 15, LONGINOTTI-BUITONI discloses the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 comprising a temperature sensor that senses a temperature drop below or above a particular (preset/chosen) level, a camera 31 controlled by the user, and different sensor inputs such as time, daylight, and absorb ambient light to control lights (32, 33, 34) incorporated into the garment, where intrinsic sensor(s) associated with the sensor inputs of daylight and absorb ambient light meet the at least one environment-monitoring sensor. 
However, LONGINOTTI-BUITONI regarding the apparel garment of Figs.1A-1B, does not disclose a plurality of environment-monitoring sensor sensors and, the plurality of environment-monitoring sensor sensors being distributed about the garment; wherein the plurality of environment-monitoring sensor includes a temperature sensor, a decibel meter, an inertial measurement unit, and a proximity sensor. 
LONGINOTTI-BUITONI teaches in ¶s0428-0429, ¶s0435-0436 and illustrated in Figures 23A-23B, a garment with collar comprising at least a plurality of environmental sensors detecting environmental temperature, humidity, etc., a camera for visual detection including light levels/intensity, audio detectors, and any of motion sensors, position sensors, acceleration sensors, etc., for the purposes of determining and evaluating the surrounding environment, toxicity, user’s motion and proximity, and evaluate user’s emotions, such as levels of stress or relaxation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the temperature sensor, camera and intrinsic sensors providing sensor inputs of daylight and absorb ambient light, of the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0159-0161 in LONGINOTTI-BUITONI et al to include the type of environmental sensors detecting environmental temperature, camera for visual detection of ambient light levels/intensity, audio detectors, and any of motion sensors, position sensors, acceleration sensors, etc., as taught by LONGINOTTI-BUITONI et al directed to the garment with collar comprising at least a plurality of environmental sensors in Figures 23A-23B described ¶s0428-0429 and ¶s0435-0436 in order to determine and evaluate the surrounding environment, toxicity, user’s motion and proximity, and evaluate user’s emotions, such as levels of stress or relaxation, thereby provide awareness or alert to the user or supervisor about safeness or challenge the immediate environment poses to the user and about the user’s physiological conditions, so that the user or user’s supervisor may judge the situation and act accordingly.  
PARK teaches in the Abstract and the first two paragraphs as lines 1-11 (omitting spaces) under BRIEF DESCRIPTION OF THE DRAWINGS FIG., and illustrated in Figures 1-3, a bio-signal-based safety management work wear 100 comprising a work wear 110 that includes a body signal sensor 130 or bio-signal sensor comprising three sensor units shown in Figs.2-3 disposed in distributed regions on the front panel region of the work wear 110 for the purpose of sensing biological signals of the user such as electrocardiogram, acceleration, and body temperature (see Abstract).  PARK further teaches in lines 99-101 and lines 106-118 under BRIEF DESCRIPTION OF THE DRAWINGS FIG., that reads as “In another embodiment of the present invention, sensors are attached to the bio-signal-based safety management work wear. The sensors include a noxious gas sensor capable of sensing a sulfur dioxide gas, a sound sensor for detecting noise, A dust sensor for detecting dust, and an ozone sensor for detecting ozone” and “The sensing signal includes noxious gas sensing data, noise sensing data, ultraviolet data, dust data, and ozone data. The server receives the sensing signals of the respective sensors and transmits them to the output device.
The output device receives the sensing signal and outputs each data of the sensing signal to the display. The numerical value of the noxious gas detection data for the last 24 hours is displayed as a text on the display of the output device and the text is displayed in green in the sense that it is safe when the numerical value of the noxious gas detection data is less than 0.05 ppm for the last 24 hours, The text is displayed in orange as a warning in the case of over 0.05ppm over 0.15ppm for a period of time, and the text is shown in red as a danger if it exceeds 0.15ppm over the last 24 hours. Then, the noise detection data is displayed in a time-dependent graph (y-axis is a numerical value and x-axis is a time graph), but the bars corresponding to each time are green when less than 55 dBA, , And when it exceeds 85dBA, it appears in red. In particular, when the output exceeds 85 dBA, an alert window "Please use earplugs" is displayed on the screen of the output device.”
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the body sensors (3A, 3B in Fig.1A) distributed about the intelligent-apparel garment illustrated in Figures 1A-1B described in ¶s0155-0161 in LONGINOTTI-BUITONI et al to include plurality of environmental sensors at least one detecting noise and displaying colored bars of green or red representing different range limits in dBA (decibels) and an alert upon noise exceeding 85 dbA by displaying to “Please use earplugs” as taught by PARK et al in order to alert the user to be aware of environmental noise severity and other environmental elements/hazards and be guided instructions to manage safety for user’s physiological health of at least user’s ears and emotional well-being.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  BEAN et al (US 2020/0383397 A1) show a powered garment 100 in Figures 1 and 12 that is a jacket insulated to provide to the wearer protection against high and/or low temperatures as part of enhancing performance and comfort to the wearer (¶0004), and further described in ¶s 0111, 0128-0129 to include a control button 175 as an interface between wearer and processor/microprocessor 155 (¶0125) disposed in the jacket 100 to selectively operate the electrical/electronic components such as heating elements 165, sensors with illuminated indicators of its operation, a plurality of biometric sensors 170 (¶0127) incorporated in the jacket 100, and a portable device 1205 in Fig.12 (¶s0152-0153) that enables use of apps to remotely operate the jacket’s electrical/electronic components.  TELLER et al (US 6,605,038 B1) show a system for monitoring health, wellness and fitness, described in column 3 line 67 to column 4 line 22, a sensor device 10 worn by an individual user on his or her body, for example as part of a garment such as a form fitting shirt, the sensor device 10 including one or more sensors generating signals in response to physiological characteristics of an individual, and a microprocessor, where the physiological parameters of an individual, are heart rate, pulse rate, beat-to-beat heart variability, EKG or ECG, respiration rate, skin temperature, core body temperature, heat flow off the body, galvanic skin response or GSR, EMG, EEG, EOG, blood pressure, body fat, hydration level, activity level, oxygen consumption, glucose or blood sugar level, body position, pressure on muscles or bones, and UV radiation exposure and absorption.  CUSHNIE (US 2015/0267911 A1) shows a poncho type of protective garment that includes a light feature of plural light diffusers 8 distributed about the torso portion 2 of poncho 1 and the diffusers 8 coupled to corresponding fiber optic strands 10 which is couple to light emitters 7.  LUO et al (CN 108095212 A including merged English translation text) show a modularized intelligent clothing 11 comprising a plurality of temperature sensors 1, the three-axis sensor 2, a heart rate sensor 3, a plurality of the ultraviolet sensor 4, display module 5, microcontroller 6, and infrared heating module 7, all electrically connected to a power supply module 8, and where the plurality of temperature sensors 1 are respectively arranged inside the garment and outside, sensing surface temperature of the human body and sensing the temperature of outdoor or outside the clothing, respectively, and feeding back the temperature to the microcontroller and the display module.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


September 24, 2022
AC